DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on 29 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 September 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed 22 September 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 recite a “high-strength steel sheet having excellent impact resistance” and the terms “high-strength” and “excellent” are relative terms and these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05 (b).  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2014/0377584 – cited by applicant).
Considering claim 1, Hasegawa teaches a galvanized steel sheet (abstract) with a chemical composition by mass of C: 0.05-0.5%, Si: 0.01-2.5%, Mn: 0.5-3.5%, Al: 0.010-0.5%, Cr: 0.05-2.00%, Mo: 0.005-2.00%, P: 0.003-0.100%, S: 0.02% or less, examples of N being 0.002-0.004%, Nb: 0.01-0.20%, Ti: 0.05% or less, V: 0.005-2.00%, B: 0.0002-0.005%, balance Fe and impurities (Paragraph 26; Table 1).  The microstructure of the steel comprises 15% or more of autotempered martensite as well as comprising one or more of ferrite, bainite, or retained austenite (Paragraph 24).  The steel comprises precipitated iron-based carbides each having a grain size of 5 nm or more and 0.5 µm or less is 5 × 104 or more per 1 mm2 (Paragraph 24) (i.e. overlapping the claimed carbides of a diameter of 0.1 microns or more being less than 1,000 per cm2).  Hasegawa teaches where the steel is heated from 250-420 ˚C to autotemper the martensite (Paragraph 94) which is substantially identical to the conditions applicant discloses as preventing the formation of the claimed precipitates of Ti, Nb, V, and Mo (Specification p.23 line 21 – p.24 line 17).  Said substantially identical tempering conditions are expected to have the number of precipitates be 1×107 or less as claimed as substantially identical steels treated in substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.
While not teaching a singular example of the instantly claimed steel sheet this would have been obvious to one of ordinary skill in the art as this is considered a combination of conventionally known steel sheet with composition and microstructural features known to be used for steel sheets with good formability and one would have had a reasonable expectation of success.  Further, the steel composition and microstructure ranges disclosed by Hasegawa overlap those which are claimed and the prima facie case of obviousness exists.
Considering claim 2, in addition to the general range disclosure as outlined above, Hasegawa teaches Example M in Table 1 of Mn: 2.0%, C: 0.9%, and Mo: 0.02% which corresponds to a T value of ~2.17.  See MPEP 2144.05.
Considering claim 3, as outlined above, Hasegawa teaches a chemical composition containing Nb, Ti, N, S, V, Mo, and C in ranges overlapping those which are claimed and this overlap also renders obvious the claimed Relational expression 2.  See MPEP 2144.05.
Considering claim 4, Hasegawa is silent regarding the claimed difference in hardness.  However, Hasegawa teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Hasegawa to possess the claimed hardness differential as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Hasegawa teaches where the autotempered martensite content is preferably 30% or more (Paragraph 53) and this open-ended disclosure overlaps and renders obvious the claimed 80% or more.  See MPEP 2144.05.
Considering claim 6, Hasegawa teaches exemplary yield strengths of greater than 900 MPa (Tables 3 and 5).  See MPEP 2144.05.  Hasegawa is silent regarding the claimed Charpy V-notch energy.  However, Hasegawa teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Hasegawa to possess the claimed Charpy V-.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2018/0119240).
Considering claim 1, Tanaka teaches a hot rolled steel sheet comprising 70% or more in total area of tempered martensite and tempered bainite (abstract).  The steel sheet comprises by mass C: 0.03-0.20%, Si: 0.4% or less, Mn: 0.5-2.0%, Al: 0.1% or less, Cr: 1.% or less, Mo: 0.1-0.3%, P: 0.03% or less, S: 0.02% or less, N: 0.01% or less, Nb: 0.01-0.1%, Ti: 0.03-0.15%, V: 0.01-0.3%, B: 0.0002-0.010%, and the balance Fe and impurities (Paragraphs 24, 27, 42, 44, 48, 50, 53, 55, 57 and 60).  The microstructure of the steel further comprises retained austenite (Paragraph 67) as well as iron-based carbides having an average width of 1.0 µm or less (i.e. overlapping the claimed carbides of a diameter of 0.1 microns or more being less than 1,000 per cm2) and MC-type precipitated carbides having an average particle size of 20 nm or less (Paragraph 24) where M is one or more of Ti, V, Nb and Mo (Paragraphs 24, 51, 54, 56, and 58) (i.e. overlapping the claimed number of precipitates of a diameter of 50 nm or more being 1×107 or less).
While not teaching a singular example of the instantly claimed steel sheet this would have been obvious to one of ordinary skill in the art as this is considered a combination of conventionally known steel sheet with composition and microstructural features known to be used for steel sheets with excellent stretch flangeability and blank workability and one would have had a reasonable expectation of success.  Further, the prima facie case of obviousness exists.
Considering claims 2-3, Tanaka teaches a chemical composition containing Mn, Cr, Mo, Nb, Ti, N, S, V, and C in ranges overlapping those which are claimed and this overlap also renders obvious the claimed Relational expressions 1-2.  See MPEP 2144.05.
Considering claim 4, Tanaka is silent regarding the claimed difference in hardness.  However, Tanaka teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Hasegawa to possess the claimed hardness differential as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 5, Tanaka teaches where the tempered martensite content is at least 70% by area (Paragraph 24) and this open-ended disclosure overlaps and renders obvious the claimed 80% or more.  See MPEP 2144.05.
Considering claim 6, Tanaka teaches exemplary yield strengths of the steels being in excess of 900 MPa (Table 3).  See MPEP 2144.05.  Tanaka is silent regarding the claimed Charpy V-notch energy.  However, Tanaka teaches a substantially identical steel sheet with chemical composition and microstructure as that which is claimed and one would reasonably expect the steel of Tanaka to possess the claimed Charpy V-notch energy as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bangaru et al. (US 6,228,183) and Ueno et al. (US 2019/0032186) teach similar steels as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784